DETAILED ACTION
This office action is in response to the communication received August 9, 2021 concerning application number 16/626,740.
The amendment of claim 1 is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Hirai and Coelho have been considered but are moot because the new ground of rejection does not rely on these references for any teaching or matter specifically challenged in the argument, as the arguments against these references involve amendments made to claim 1.
Applicant’s arguments regarding Pert are not persuasive. Applicant argues that tabs 16, 17 are sealed with the top seal 10 and peel seals 20, 21 such that the needle port 24, 25 are surrounded and, consequently, it is impossible to expose the vicinity of a joined portion of the cell introducing tube, the joined portion being joined to the vessel body. However, the tube is interpreted as that with first needle port 24 which is joined to the vessel body via seal 10, with this connection between seal 10 and the tube exposed when tabs 16 are unjoined when peel seals 20, 21 are separated. Furthermore, there are clearly unjoined portions of tab 16 that are at the top of the tabs as well as in the portion of the tabs surrounding tube 16 and when these tabs are fully separated, the tube is exposed and the tabs are fully unjoined at all portions on the tab.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pert et al. (US 4,365,629).
Regarding claim 1, Pert discloses a cell preserving vessel (see Figure) comprising: a vessel body (see Figure) which is made of a flexible resin member (see col. 1, ll. 23-25) and has a cell accommodating part (see Figure, part within fold 13 and lateral seals 11, 12; col. 1, Abstract); a cell introducing tube 24 which is connected to the vessel body and through which cells are introduced into the cell accommodating part (see col. 2, ll. 23-27); and a pair of tube protecting parts 16 which are arranged to hold the cell introducing tube therebetween and protect a vicinity of a joined portion of the cell introducing tube, the joined portion being joined to the vessel body (see Figure), wherein the pair of tube protecting parts have unjoined portions 20 which are not joined to each other, and wherein the vicinity of the joined portion of the cell introducing tube is exposable at the unjoined portions of the pair of tube protecting parts (see Figure; col. 2, ll. 23-27, pull-apart seal can be opened and unjoined such that tabs 16 pull apart and expose tube 24).

Regarding claim 3, Pert discloses the tube protecting parts are constituted by the sheet members forming the vessel body (see Figure; col. 1, ll. 38-44).
Regarding claim 6, Pert discloses the tube protecting parts further including a retaining part 10, 20 which keeps the tube protecting parts in a state in which the cell introducing tube is held therebetween (see Figure).
Regarding claim 8, Pert discloses the pair of tube protecting parts have an identical shape and include a non-overlapping portions (see Figure, top areas of tabs 16 which are separated and are capable of not overlapping when placed in such a way).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pert in view of Coelho et al. (US 2004/0254560).
Regarding claims 4 and 5, teachings of Pert are described above but Pert does not specifically teach the tube protecting parts have a recessed groove formed thereon, the recessed groove corresponding to an outline shape of the cell introducing tube and the recessed groove being larger than the outline shape of the cell introducing tube. 
Coelho discloses tube protecting parts (see Fig. 1, tabs 28 along with area connecting tabs 28 and covering inlet tube 30), wherein the tube connecting parts have a recessed groove formed thereon (see curved outward portion between tabs 28 that create a groove next to tube 30), the groove corresponding to an outline shape of the tube (see Fig. 1), the recessed groove being larger than the outline shape of the cell introducing tube (see Fig. 1, must be larger in order to fit over tube). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the tube protecting parts of Pert have a recessed groove formed thereon, the groove corresponding to an outline shape of the tube, the recessed groove being larger than the outline shape of the cell introducing tube, this setup disclosed by Coelho and allowing for a snugness of the fit of the tube connecting parts against the tube, allowing for less material waste as less material would be needed to create the tabs.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pert in view of A. J. Langdon (US 3,460,742).
Regarding claim 7, teachings of Pert are described above though Pert does not specifically disclose the pair of tube protecting parts differing from each other in size.
Langdon discloses tabs 13, 14 with one longer than the other in order to help with grasping the tabs such that they can be separated (see col. 6-9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have one of the tube protecting parts (tabs) of Pert be longer, and therefore a different size, than the other of the tube protecting parts in order to help with grasping the tabs such that they can be separated, as disclosed by Langdon. 
Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coelho et al. (US 6,808,675) in view of Pert.
Regarding claim 1, Coelho discloses a cell preserving vessel (see Fig. 2, Abstract) comprising: a vessel body 10 having a cell accommodating part 16, 18; a cell introducing tube 121 which is connected to the vessel body and through which cells are introduced into the cell accommodating part (see Figs. 2, 6C; col. 4, ll. 50-51, inlet tube); and a pair of tube protecting parts which are arranged to hold the cell introducing tube therebetween and protect a vicinity of a joined portion of the cell introducing tube, the joined portion being joined to the vessel body (see Figs. 2, 6A, 6C; portal 12 made by two parts).
Coelho does not disclose the vessel body made of a flexible resin member. 
Pert discloses a cell preserving vessel comprising a vessel body made of a flexible resin member (see col. 1, ll. 23-25). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the vessel body of Coelho be made of a flexible resin member, as disclosed by Pert, in order to allow for not only the formation of the vessel body but also for the handling required for preservation of the cells. Additionally, the selection of a known material based on its suitability for its intended use would be obvious to a person having ordinary skill art and Pert disclosing this well known material and it being suitable for the intended use of the cell preserving vessel of Coelho would made it obvious. See MPEP 2144.07.
	Coelho further discloses the pair of tube protecting parts have unjoined portions which are not joined to each other (see Fig. 2, portions not joined allowing for opening that tubes can fit in), and Coelho and Pert as disclosed above do not specifically teach the vicinity of the joined portion of the cell introducing tube is exposable at the unjoined portions of the pair of tube protecting parts.
	Pert discloses the pair of tube protecting parts have unjoined portions 20 which are not joined to each other, and wherein the vicinity of the joined portion of the cell introducing tube is exposable at the unjoined portions of the pair of tube protecting parts (see Figure; col. 2, ll. 23-27, pull-apart seal can be opened and unjoined such that tabs 16 pull apart and expose tube 24), allowing for covering and protection of tubes before use. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the tube protecting parts of Coelho have unjoined portions 20 which are not joined to each other, and wherein the vicinity of the joined portion of the cell introducing tube is exposable at the unjoined portions of the pair of tube protecting parts, as disclosed by Pert, allowing for covering and protection of tubes before use. 
Regarding claim 9, Coelho further discloses the vessel body is made of sheet members superposed on each other and joined to each other at peripheral margins thereof (see Fig. 6A showing molds creating two separate sheets which are then combined/sealed to form the vessel of Fig. 6C), and has a seal part extending outward from the cell accommodating part (see Fig. 6C, outer sealed edge), and the cell accommodating part is formed by shaping the sheet members three dimensionally such that an inner wall of the cell accommodating part has a curvilinear shape (see Figs. 6A-6C, 4).
Regarding claim 10, Coelho further discloses the cell accommodating part is formed such that a cross-sectional shape thereof in a plane direction and a cross-sectional spat thereof in a thickness direction are elliptical (see Figs. 3, 4).
Regarding claim 11, Coelho discloses the cell introducing tube is connected to the cell accommodating part at an end portion of a major axis of the cell accommodating part (see Figs. 3, 4, with Fig. 3 showing the cell introducing tube connection and Fig. 4 showing that the major axis of the ellipse would be up and down well the minor axis of the ellipse would be left and right).
Regarding claim 12, Coelho discloses a cell outlet part 12 (see Fig. 2, attached to port tube 90, middle outlet part 12 if cell accommodating part is considered only 16 or far right outlet part 12 if cell accommodating part is considered 16 and 18).
Regarding claim 13, Coelho discloses the seal part has a rectangular shape in planar view (see Fig. 2). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781